    Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

    KELVIN LEON JONES, et al.,

                          Plaintiffs,

                          v.

    RON DESANTIS, in his official              Consolidated Case No. 4:19-cv-
    capacity as Governor of the State of       300-RH/MJF
    Florida, et al.,

                          Defendants,




     PLAINTIFFS’ NOTICE OF PREFERRED METHOD FOR TRIAL

         After discussion with this Court’s Information Technology (IT)
Specialist, internal IT professionals, outside legal vendors, and counsel for

Defendants, as well as the parties’ own experience conducting six depositions

over Zoom in this case—each utilizing multiple exhibits—Plaintiffs1 believe
that a trial can be conducted using a video platform. Numerous other courts,

including federal district courts in the Eleventh Circuit and Florida state

courts, have chosen to use a video platform for trials and hearings and

determined that doing so will create an optimal record, permit the court to

make credibility determinations based on video witness testimony, and allow

the public to observe the proceedings.


1
    Plaintiffs refer here to the Gruver Plaintiffs.
                                           1
 Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 2 of 10




      Plaintiffs propose the parties utilize a video platform, whether a third-

party system such as Zoom or a court video conferencing system, to conduct

the trial. The parties used Zoom to conduct six remote depositions, all of

which involved the use of exhibits and all of which occurred without any

incident, allowing for the creation of a sufficient factual record. There is no

reason the parties cannot use video conferencing for trial in the same manner.

Following conversations with the Court’s IT Specialist, the parties hope to

utilize either the Court’s video conferencing system or Zoom to allow the

parties to simultaneously review documents in real time while witness

testimony occurs. Further, Plaintiffs are prepared to identify, prior to any
direct or cross-examination the exhibits they plan to use for each witness (save

for exhibits used on cross-examinations for impeachment purposes). This will

allow the parties the opportunity to resolve any objections regarding those
documents ahead of time, or be prepared to bring those documents to the

Court’s attention.

      In response to the concerns Defendants’ raise in their filing of this

morning (ECF 313): First, video conferencing platforms, either Zoom or the

Court’s system, are able to accommodate up to 300 participants

simultaneously. In fact, over the past few weeks numerous organizations,
including those associated with Plaintiffs’ counsel, have successfully

conducted large organizational meetings with Zoom as the platform. This is

more than sufficient to accommodate the different attorneys, witnesses, and
members of the public. Second, we believe a video conferencing service—

                                       2
    Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 3 of 10




either Zoom or an internal system—can “maintain undisrupted two-way video

and audio” between individuals in different locations who wish to object in

real time and have seen no evidence to the contrary. Third, examinations

involving exhibits would not be difficult over a video conferencing system.

The parties have already conducted six depositions over Zoom utilizing

dozens of exhibits. Fourth, we believe the parties can access adequate IT

assistance to manage any technical issues that arise. In addition, organizations

associated with counsel for Plaintiffs will be available to assist. Fifth, security

can be addressed by utilizing internal Court Video Conferencing or the

“Seminar” mode in Zoom which allows you to limit who is commenting or
participating.

        Defendants’ proposal for written direct testimony is unnecessary and

insufficient. It robs the Court of the opportunity to observe how the witness
responds to questions on direct and cross-examination. It is well understood

that the Federal Rules of Civil Procedure prioritize in person

contemporaneous transmission2 and that “the importance of presenting live
testimony in court cannot be forgotten . . . [t]he opportunity to judge the

demeanor of a witness face-to-face is accord great value.” Notes to Fed. R.

Civ. P. 43.

2
     “At trial, the witnesses’ testimony must be taken in open court unless a
     federal statute, the Federal Rules of Evidence, these rules, or other rules
     adopted by the Supreme Court provide otherwise. For good cause in
     compelling circumstances and with appropriate safeguards, the court may
     permit testimony in open court by contemporaneous transmission from a
     different location.” Fed. R. Civ. P. 43(a).
                                        3
 Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 4 of 10




      Further, with regard to cross-examination, it is not clear how

Defendants would even utilize documents that they would want to use. If

done entirely telephonically, neither side would be able to see the documents

that the questioning attorney is using. In addition, it would prevent the general

public from having the ability to observe the testimony and exhibits. Plaintiffs

understand Defendants’ concern about reliance on technology and, to that end

are working with Defendants to stipulate to as many of the underlying facts

as possible to limit testimony.

      Most importantly, Plaintiffs’ proposal is in keeping with other courts

across the country.       The following federal courts expressly permit
videoconferencing to conduct civil proceedings during the coronavirus

pandemic:
 N.D. Fla.: http://www.flnd.uscourts.gov/sites/default/files/general-
  ordes/20200323_AdminOrder_COVID19_Summary_Fina.pdf%5B87%5
  D.pdf
 M.D. Fla.:
  https://www.flmd.uscourts.gov/sites/flmd/files/documents/flmd-order-
  concerning-jury-trials-and-other-proceedings-6-20-mc-00017-rbd.pdf
 11th Cir.:
  http://www.ca11.uscourts.gov/sites/default/files/courtdocs/clk/GeneralOr
  der45.pdf
 4th Cir.:
  http://www.ca4.uscourts.gov/docs/pdfs/publicadvisorycovidoperatingpro
  cedures.pdf?sfvrsn=2
 9th Cir.:
  http://cdn.ca9.uscourts.gov/datastore/general/2020/03/16/COVID-
  19%20Notice.pdf
 E.D. Cal.:
  http://www.caed.uscourts.gov/caednew/assets/File/GO%20611.pdf

                                       4
 Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 5 of 10




 C.D. Ill.:
  https://www.ilcd.uscourts.gov/sites/ilcd/files/Amended%20General%20
  Order%2020-01.pdf
 N.D. Ind.: https://www.innd.uscourts.gov/sites/innd/files/2020-07.pdf
 D. Nor. Mar. I.:
  http://www.nmid.uscourts.gov/documents/generalorders/go2000003.pdf
 W.D. Mich.:
  https://www.miwd.uscourts.gov/sites/miwd/files/Admin%20Order%2020
  -MS-024.pdf
 N.D. Miss.:
  https://www.miwd.uscourts.gov/sites/miwd/files/Admin%20Order%2020
  -MS-024.pdf
 D. Nev.: https://www.nvd.uscourts.gov/wp-content/uploads/2020/03/GO-
  2020-05-re-COVID-19-Remote-Hearings.pdf
 D.N.H.: http://www.nhd.uscourts.gov/pdf/ADM%201%2020-5.pdf
 D.N.J.:
  https://www.ca3.uscourts.gov/sites/ca3/files/Press%20Release%203-19-
  20.pdf
 E.D.N.Y.: https://img.nyed.uscourts.gov/files/general-ordes/2020-
  06_In_Re_CoronavirusCovid19Pandemic.pdf
 N.D. Ohio: https://www.ohnd.uscourts.gov/sites/ohnd/files/GO-2020-05-
  1%20In%20re%20Coronavirus%20(COVID-
  19)%20Public%20Emergency.pdf
 M.D.P.A.:
  https://www.ca3.uscourts.gov/sites/ca3/files/Press%20Release%203-19-
  20.pdf
 D.V.I.:
  https://www.ca3.uscourts.gov/sites/ca3/files/Press%20Release%203-19-
  20.pdf

      In addition to this non-exhaustive list of courts hearing civil matters by

video, a number of other federal courts are conducting criminal hearings by

video, and many state courts permit video hearings as well. See generally

Courts’   Responses     to    the   Covid-19     Crisis    (Mar.    30,    202)

                                      5
 Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 6 of 10




https://www.brennancenter.org/our-work/research-reports/courts-responses-
covid-19-crisis.

      Several state courts have specifically adopted the use of Zoom to

conduct proceedings, including three Florida Circuits:
    Florida’s Fifth Judicial Circuit. https://www.circuit5.org/zoom/
    Florida’s Eleventh Judicial Circuit:
     https://www.jud11.flcourts.org/coronavirus
    Florida’s Seventeenth Judicial Circuit:
     http://www.17th.flcourts.org/electronic-hearing-with-zoom/
    Texas Courts: https://www.txcourts.gov/programs-services/electronic-
     hearings-with-zoom/
    Michigan Courts: https://info.courts.mi.gov/virtual-courtroom-info
    Arkansas Courts:
     https://www.arcourts.gov/sites/default/files/articles/COVID-19-
     update-march132020.docx.pdf
    The Georgia Courts website provides a link to Zoom as a tool for
     court teleconferencing: https://georgiacourts.gov/covid-19-
     preparedness/
    Maryland Court of Special Appeals:
     https://mdcourts.gov/sites/default/files/import/cosappeals/pdfs/noticer
     emoteoralarguments.pdf


      For the reasons set forth above, Plaintiffs respectfully request that the

Court rely on video—whether through the Court’s internal system, Zoom, or

another third-party platform—to conduct the upcoming trial.




                                       6
Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 7 of 10




                      PAUL, WEISS, RIFKIND, WHARTON & GARRISON
                      LLP


                         By: _/s/ David Giller________________
                                       Pietro Signoracci*
                                       David Giller*
                                       PAUL, WEISS, RIFKIND,
                                       WHARTON & GARRISON
                                       LLP
                                       1285 Avenue Of The
                                       Americas, New York,
                                       NY 10019
                                       Tel.: (212) 373-3000
                                       Fax: (212) 757-3990
                                       psignoracci@paulweiss.com
                                       dgiller@paulweiss.com


Leah C. Aden*                    Wendy Weiser
John S. Cusick*                  Myrna Perez
NAACP Legal Defense and          Sean Morales-Doyle*
Educational Fund, Inc.           Eliza Sweren-Becker*
40 Rector Street, 5th Floor      Brennan Center for Justice at NYU
New York, NY 10006               School of Law
(212) 965-2200                   120 Broadway, Suite 1750
laden@naacpldf.org               New York, NY 10271
jcusick@naacpldf.org             (646) 292-8310
                                 wendy.weiser@nyu.edu
                                 myrna.perez@nyu.edu
                                 sean.morales-doyle@nyu.edu
                                 eliza.sweren-becker@nyu.edu




                                  7
Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 8 of 10



                                Julie A. Ebenstein
                                Fla. Bar No. 91033
                                R. Orion Danjuma*
                                Jonathan S. Topaz*
                                Dale E. Ho**
                                American Civil Liberties Union
                                Foundation, Inc.
                                125 Broad Street, 18th Floor
                                New York, NY 10004
                                Tel: (212) 284-7332
                                Fax: (212) 549-2654
                                jebenstein@aclu.org
                                odanjuma@aclu.org
                                jtopaz@aclu.org
                                dho@aclu.org

                                Daniel Tilley
                                Fla. Bar No. 102882
                                Anton Marino
                                Fla. Bar. No. 1021406
                                American Civil Liberties Union of
                                Florida
                                4343 West Flagler St., Suite 400
                                Miami, FL 33134
                                Tel: (786) 363-2714
                                dtilley@aclufl.org
                                amarino@aclufl.org

                                Counsel for Gruver Plaintiffs


                      * Admitted Pro Hac Vice
              ** Pro Hac Vice applications forthcoming




                                 8
     Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 9 of 10




                      CERTIFICATE OF COMPLIANCE

      The undersigned certifies that this brief complies with the size, font, and

formatting requirements of Local Rule 5.1(C), and that this brief complies with the

word limit requested in Plaintiffs’ unopposed pending motion to file an opposition

to Defendants’ summary judgment memorandum in excess of the word limit.

Specifically, this brief contains 931 words, excluding the case style, signature block,

and certificates.


                                              /s/David Giller_________

                                              Counsel for Gruver Plaintiffs




                                          9
    Case 4:19-cv-00300-RH-MJF Document 314 Filed 04/02/20 Page 10 of 10




                          CERTIFICATE OF SERVICE


I hereby certify that on April 2, 2020, I served a true and correct copy of the

foregoing document via electronic notice by the CM/ECF system on all counsel or

parties of record.




                                        /s/ David Giller

                                        Counsel for Gruver Plaintiffs




                                          10
